NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1



               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                        Submitted May 4, 2011*
                                         Decided May 4, 2011

                                                Before

                                 ILANA DIAMOND ROVNER, Circuit Judge

                                 TERENCE T. EVANS, Circuit Judge

                                 DAVID F. HAMILTON, Circuit Judge
          
No. 10‐3176

JERMAINE D. CARPENTER,                                Appeal from the United States District
     Plaintiff‐Appellant,                             Court for the Central District of Illinois.

        v.                                            No. 10‐3180

LARRY J. PHILLIPS,                                    Harold A. Baker,
Program Director,                                     Judge.
      Defendant‐Appellee.                 

                                              O R D E R

       Jermaine Carpenter, a pretrial detainee under the Illinois Sexually Violent Persons
Act, 725 ILCS 207/1, appeals the dismissal of his complaint alleging violations under the
Constitution and the Health Insurance Portability and Accountability Act of 1996 (HIPPA),
Pub. L. No. 104‐191, 110 Stat. 1936 (1996). We affirm.



        *
        The defendants were not served with process in the district court and are not
participating in this appeal. After examining these materials, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the appellant’s brief and the
record. See FED. R. APP. P. 34(a)(2)(C).
No. 10‐3176                                                                               Page 2

       Carpenter has been detained at the Rushville Treatment and Detention Center
without the benefit of any proceedings since his release from prison. He challenges not his
detention, but the stigmatizing effects of the stamp that the facility affixes to his outgoing
mail—which reads “sexually violent persons treatment center.” Carpenter sued the facility’s
program director, Larry Phillips, alleging that the stamp violated his privacy rights under
the Constitution and HIPPA. The district court dismissed the complaint under 28 U.S.C
§ 1915(e)(2), explaining that “it could not discern any federal constitutional right that the
stamp violates” and that HIPPA did not provide a private right of action.

        Carpenter’s argument on appeal is difficult to pin down, but he seems to argue that 
the stamp stigmatizes him in violation of his Fourteenth Amendment rights. He says, for
instance, that he has been branded as “sexually violent person” even though he “has not
had a trial or been committed as a [sexually violent person].” This is essentially a
defamation claim, however, and Carpenter’s interest in his reputation, by itself, is not
protected by the Fourteenth Amendment. See Paul v. Davis, 424 U.S. 693, 712 (1976); Brown v.
City of Michigan City, 462 F.3d 720, 730‐31 (7th Cir. 2006); Grennier v. Frank, 453 F.3d 442, 445
(7th Cir. 2006). Moreover, there is no suggestion here that the stamp infringes on any
recognized liberty interest, such as an interest in employment, see Brown, 462 F.3d at 730, or
against the obligations attendant to sex offender registration, see Gwinn v. Awmiller, 354 F.3d
1211, 1223‐24 (10th Cir. 2004). Thus, the district court correctly concluded that the
allegations did not state a claim. 

        To the extent that Carpenter reasserts a claim under HIPPA, the district court
correctly concluded that such a claim was not congizable because HIPPA does not furnish a
private right of action. Acara v. Banks, 470 F.3d 569, 570‐72 (5th Cir. 2006); see also Dodd v.
Jones, 623 F.3d 563, 569 (8th Cir. 2010); Seaton v. Mayberg, 610 F.3d 530, 533 (9th Cir. 2010),
cert. denied, 131 S.Ct. 1534 (2011); Wilkerson v. Shinseki, 606 F.3d 1256, 1267 n.4 (10th Cir.
2010).
                                                                                       AFFIRMED.